Case 1:20-cr-00185-CMH Document 69 Filed 11/13/20 Page 1 of 3 PagelD# 376

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
" Alexandria Division
UNITED STATES OF AMERICA
Vv. Criminal No. 1:20CR00185

TARIK JAAFAR,

Defendant.

ee ee ee? Ne NN

 

RESTITUTION ORDER

1, Pursuant to 18 U.S.C § 3663A(a)(1), the defendant is ordered to pay restitution in the
amount of $220,573 jointly and severally with co-defendant Monika Magdalena
Jaworska (1:20CR00180) and any other defendants to the extent that she is ordered to pay
restitution for the losses. .

Bs The amount of restitution paid to any victim, collectively, shall not exceed the victim’s C
total loss from the offenses of conviction. ee
. . . . - as
3. The victims’ names, addresses, and respective total loss amounts are listed in Attachment

A to this Restitution Order.

4. Interest: x is waived.

accrues as provided in 18 U.S.C § 3612(f).

a Notwithstanding any other provision of this Restitution Order or the sentence imposed,
including the directive to make periodic payments, restitution is due in full and payable
immediately from assets known and unknown and including assets identified in the
Presentence Report. The Government may enforce restitution at any time.

6. If incarcerated, the Court encourages the defendant to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, to comply with the provisions of the
financial plan, and to meet the defendant’s financial obligation, pursuant to 28 C.F.R. §
545.10-11.

7. If restitution is not paid in full immediately, the defendant shall pay to the Clerk at least _
$ per month or 25 percent of net income, whichever is greater, beginning 60
days after release from any period of confinement, or 60 days after sentencing if no
confinement is imposed.
Case 1:20-cr-00185-CMH Document 69 Filed 11/13/20 Page 2 of 3 PagelD# 377

8. All payments shall be made to the Clerk of Court, United States District Court, 401
Courthouse Square, Alexandria, Virginia 22314.

o, Within 30 days of (a) any change of name, residence, or mailing address; and/or (b) any
material change in economic circumstances that affects the ability to pay restitution, the
defendant shall notify the Clerk of Court and the United States Attorney’s Office,
Financial Litigation Unit, 8000 World Trade Center, Norfolk, Virginia 23510.

10. No delinquent or default penalties will be imposed except upon Order of the Court.

11. Pursuant to 18 U.S.C. § 3664(4), the priority of payments to victims shall be:

a. Sonabank, Incrediblebank, and Harvest Small Business Finance shall be paid in
full first on a pro rata basis.

b. The U.S. Small Business Administration shall be paid last.

Honorable Claude M. Hilton
Senior United States District Judge

 

oh
ENTERED this_{3ay of V5: 2020.

 

at Alexandria, Virginia

WE ASK FOR THIS: SEEN AND AGREED:
G. Zachary Terwilli “ )
. Zachary Lerwilliger
United States Attorney / Sele ailing ae

 

Kimberly Shartar, Esquire
William E. Fitzpatrick, Esquire
Assistant United States Attorneys
United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, Virginia 22314
Telephone: 703-299-3700
kimberly.m.shartar(@usdoj.gov
William.fitzpatrick(@usdo].gov

TARIK JAAFAR
a 4 wh Defendant
; yt

 

 
Case 1:20-cr-00185-CMH Document 69 Filed 11/13/20 Page 3 of 3 PagelD# 378

ATTACHMENT A TO RESTITUTION ORDER

 

Victim:

Loss Amount:

 

Sonabank

ATTN: Michelle R. Douglas, SVP
11A Main Street

Warreton, VA 20186

$8,000

 

IncredibleBank
ATTN: Connie Nowak
P.O. Box 777

Wausau, WI 54402

$123,824.00

 

Harvest Small Business Finance
24422 Avenida de La Carlota
Suite 232

Laguna Hills, CA 92653

$78,749.00

 

To be paid only after Sonabank, Incrediblebank, and Harvest Small Business F: inance are

paid in full first.

 

U.S. Small Business Administration
Denver Finance Center

ATTN: Paul Keenan

721 19th Street

Denver, CO 80202

$10,000

 

 

Total due from defendant:

 

$220,573.00

 

 
